In consolidated actions and proceedings, inter alia, to review a determination of the Zoning Board of Appeals of the Town of Huntington made on August 5, 1976, which, in part, found that the three structures on the appellant’s land may each be legally occupied by one family, as a continuing nonconforming use, the appeal is from an order of the Supreme Court, Suffolk County, entered February 24, 1978, which denied the appellant’s motion to, in effect, vacate a default judgment of the same court, entered January 6, 1978, and to restore the matters to the trial calendar. Order reversed, without costs or disbursements, and motion granted. In our opinion it was an improvident exercise of discretion to deny the motion to vacate the appellant’s default in appearing for trial. That default was caused by his attorney’s actual engagement in another court and her illness later that afternoon (see Benn v Baltimore & Ohio R. R., Co., 286 App Div 992; Gawel v DeLuca, 263 App Div 838). Damiani, J. P., Suozzi, Rabin and Hawkins, JJ., concur.